

Exhibit 10.3




June 29, 2015






Mitchell Gendel, General Counsel
MDC Partners Inc.
745 5th Avenue, 19th Floor
New York, NY 10151


                RE: Resignation from Board of Directors


Dear Mitch,


                This letter confirms my resignation as a member of the Board of
Directors of MDC Partners Inc., effective as of July 1, 2015.  I will continue
to serve as an executive officer of MDC Partners (President and Chief Executive
Officer, The MDC Partners Network) notwithstanding my resignation from the Board
of Directors, and I will continue to be covered by MDC Partners’ D&O insurance
coverage.


To confirm, it is agreed that my resignation will not be deemed to be a breach
in any respect of my obligations as an executive officer under my Amended and
Restated Employment Agreement with MDC Partners, dated as of August 11, 2014.


Each of the parties’ respective obligations and responsibilities under my
Employment Agreement will continue in full force and effect notwithstanding my
resignation as a member of the Board of Directors of MDC Partners.


Sincerely,


/s/ Lori Senecal


Lori Senecal
President and CEO,
The MDC Partners Network
MDC Partners Inc.



